In re National Railroad Pass. Corp.; Illinois Central Railroad Co.; — Defendant(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 96-CW-0948; Parish of Jefferson, 24th Judicial District Court, Div. “G”, No. 458-312.
Granted. Judgment of the court of appeal is reversed and set aside. Judgment of the trial court granting the motion to quash and granting the motion in limine is reinstated for the reasons expressed in the dissenting opinion of Judges Grisbaum and Daley. Case remanded to the trial court for further proceedings.
CALOGERO, C.J., and JOHNSON, J., would deny the writ.
TRAYLOR, J., not on panel.